EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Lodenkamper on 14 January 2022.

The application has been amended as follows: 

IN THE CLAIMS:

6.  (Currently Amended) The apparatus of claim [[6]] 1, wherein the local control unit includes an unbroken neutral connection between a neutral of the electrical main and a neutral of the load electrical circuit.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-14 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination limitations specified in the independent claims.

The closest prior art includes:

Yan (US Patent Publication 2011/0234000 A1), teaches distributing power to a plurality of loads in systems using a variety of power converters [0006]

Choudhury (US Patent 6,169,699), teaches delivering power to different loads in a closed system and teaches using a control unit between a power supply and electrical load to control the delivery of power to the loads [Column 1, lines 16-22] [Column 4, lines 10-16].  

Kim, et al. (US Patent Publication 2012/0066524 A1), teaches another system for delivering power to a plurality of loads from a main power source in a building and teaches using AC/AC converters being controlled by a main control unit to effectively control power to a plurality of loads in the building [0041].

However, none of the references taken individually or in combination teaches the
combination of limitations found in independent claims 1 and 9.  Specifically, the prior art of record does not teach that the local control unit is configured as a replacement for a circuit breaker in an electrical panel when taken in combination with the other limitations of independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115